 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that Respondent cease and desist therefrom and take certainaffirmative action designed to effectuate the policies and purposes of the Act.Having found that the Respondent discriminated in regard to the hire and tenureof employment of Latchaw and Wieland, it will be recommended that the Respondentoffer to each of them immediate and full reinstatement to their former or substan-tially equivalent positions,5 without prejudice to their seniority or other rights andprivileges and make them whole for any loss of pay suffered by them as a resultof the discrimination, by payment to each of them of a sum of money equal to thatamount each would have earned from the date of his discharge to the date he isOffered reinstatement, less his net earnings 6 to be computed on a quarterly basisin. themanner established by the Board in F.W. Woolworth Company,90 NLRB289,,291-294.Earnings in one particular quarter shall have no effect upon theback-pay liability for any other such period. It will also be recommended that theRespondent make available to the Board, upon request, payroll and other recordsto facilitate the` clhecking of the amount of back pay due.-As the unfairlabor practices committed by the Respondent were of a,characterstriking at the toots of employee rights safeguarded by the Act and disclose apropensity on its part to continue, although- not necessarily by the same stratagemsand devices, to defeat self-organization of its employees, it will also be recommendedthat the Respondent be ordered to cease and desist from infringing in, any mannerupon the employee rights guaranteed in Section 7 of the Act.-Upon the basis of the foregoing findings of fact, and the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.United Steelworkers of America, CIO, is a labororganizationwithin themeaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of LloydLatchaw and Elton Wieland, thereby discouraging membership in United Steel-workers of America,. CIO, the Respondent has engaged in unfair labor -practiceswithin the meaning of Section 8 (a) (3) of the Act.3.By the discharges and by threatening reduced earnings, withdrawal of privilegesand less sympathetic treatment, and by prophesying discriminatory treatment, ofunion sympathizers, the Respondent has interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed in Section 7 of the Act and has therebyviolated and is violating Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]5 The Chase National Bank of the City of New York, San Juan, Puerto Rico, Branch,65 NLRB 827.6 Crossett Dumber Company,8 NLRB 440, 497-498.Mrs. Baird's Bakeries,Inc.andChauffeurs, Teamsters & HelpersLocal UnionNo.47, International Brotherhood of Teamsters,Chauffeurs,,Warehousemen and Helpers of America, AFL,Petitioner.Case No. 16-RC-1597. October 17,1955SUPPLEMENTAL DECISION, ORDER, AND DIRECTIONOF SECOND ELECTION'On April 19, 1955, pursuant to the Board's Decision and Directionof Election in the above-entitled proceeding,' an election by secret bal-Not reported In printed volumes of Board Decisions and Orders.114 NLRB No. 83. MRS. BAIRD'S BAKERIES,'INC.445-lot was conducted under the direction and supervision of the RegionalDirector for the Sixteenth Region, among the employees in the unitheretofore found appropriate.Upon the conclusion of the election, atally of ballots was furnished the parties.The tally shows that of ap-proximately 96 eligible voters, all cast ballots, of which 45 were for,and 51 were against, the Petitioner.On April 26, 1955, the Petitioner timely filed objections to the elec-tion.In accordance with the Board's Rules and Regulations, the Re-gional Director investigated the objections and on June 13, 1955, issuedand duly served upon the parties his report on objections in which he'found that certain of the Employer's conduct raised substantial andmaterial issues with respect to the election and recommended that theelection be set aside.Thereafter, the Employer timely filed exceptionsto the Regional Director's report.Among its objections, the Petitioner alleged that the Employer hadmade a free election impossible by requiring each employee workingin Fort Worth individually to come to the office of either Vernon Bairdor the sales manager where they were advised that as soon as the Pe-titioner was out of the picture the employees would be givena raise.The Regional Director found that almost all eligible voters were in-terviewed ' by the Employer's manager, assistant manager, and salesmanager after the date of the Board's Decision and immediately priorto the election.The employees based in Fort Worth were interviewedindividually either by the manager or assistant manager in one ofthe company offices with no one else in attendance. The drivers located-out, of town were interviewed individually by the assistant manager orsales manager at the employees' homes and on their routes.Duringthese interviews, the management officials generally disparaged thePetitioner, expressed the thought that if the employees went on strikethe Employer would see to it that its product was delivered, and saidthat if the Petitioner became the employees' representative, the Em-ployer's expansion program would be limited and there would be arestriction in the drivers' sales, and further that the Employer did nothave to sign a contract with them. In its exceptions, the Employer hasnot challenged the Regional Director's finding of the individual in-terviews about the forthcoming election, but only his findings, statedabove, as to what its supervisors told the employees during these in-terviews.In theEconomic Machinerycase,' the Board said :... the technique of calling the employees into the Employer'soffice individually to urge them to reject the union is, in itself,conduct calculated to interfere with their free choice in the elec-tion.This is so, regardless of the noncoercive tenorof an em-ployer's actual remarks.2 EconomicMachinery Company,111 NLRB 947. 446DECISIONS OF -NATIONAL LABOR RELATIONS BOARDAccordingly, the Board set aside an election because of these indi-vidual interviews.Recently, inOregon Frozen Foods Company,'the Board reiterated the continued applicability of that doctrine.Al-though in the present case employees were interviewed individually.in their homes and on their routes as well as in company offices, theeffect upon' employees was the same.We find that by the aforesaid in-dividual interviews conducted by the Employer's top management per-sonnel, the Employer interfered with the employees' freedom of choicein the selection of a bargaining representative'We shall, therefore,order that the election be set aside and direct that a new election be held.[The Board ordered the election held on April 19, 1955, set aside.][Text of Direction of Second Election omitted from publication.]A Oregon Frozen Foods Company and Ore-Ida Potato Products,Inc,113 NLRB 881.4MallToolCompany.112 NLRB 1313,isdistinguished on its facts.In view of ourdecision to set aside the election upon the ground stated above,we find it unnecessaryto consider the Petitioner's other objectionsSardis Luggage,CompanyandUnited Furniture Workers ofAmerica,CIO.Case No. 32-CA-376. October 18, 1955DECISION AND ORDEROn March 21,1955, Trial Examiner Henry S. Salim issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief; theGeneral Counsel filed a brief in support of the Intermediate Report.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.' Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings,' conclusions, and recommenda-tions of the Trial Examiner, with the following modifications.l The Respondent contendsthat the TrialExaminer was biased and prejudiced againstit.We havecarefully examined the entire record and find nothing to support suchan allegation.2The Intermediate Report contains several minor Inadvertences none of which affectsthe TrialExaminer's ultimate findings or our concurrence thereinIncluded in suchinadvertences are several references to Glover Jackson's discriminatory "discharge"rather thanto the -Respondent's discriminatory refusal to recall him,as alleged in the`complaint.--114NLRB No 90.